Citation Nr: 1713321	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  09-05 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee disability.

2.  Entitlement to an initial disability rating for posttraumatic right knee arthritis status post total knee replacement, higher than 10 percent prior to July 30, 2008, and higher than 30 percent since September 1, 2009. 

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2007 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2014.

In November 2014 the Board remanded the case for further development, including provision to the Veteran of a VA examination.  The Board also took jurisdiction over the issue of TDIU pursuant Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded it for appropriate action.

The decision below addresses the claim of service connection for a left knee disorder.  The issues of a higher initial rating for right knee disability and entitlement to TDIU are addressed in the remand section following the decision and are REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.



FINDING OF FACT

The Veteran's left knee disorder is not related to his service or his service-connected right knee disability.


CONCLUSION OF LAW

The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a left knee disorder, which he contends is secondary to his service-connected right knee disability.  See March 2008 notice of disagreement.  During his September 2014 Board hearing he testified that his doctor had told him that his left knee was aggravated from overuse from favoring it over his service-connected right knee.  Transcript, p. 3.

The Board has limited its discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Although direct service connection was not expressly raised or reasonably raised by the record, the Board will discuss the theory as it was included in the November 2014 remand and to accord the Veteran all due consideration.


Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Additionally, for a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis if the disability is manifest to a compensable degree within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a), 3.309(a). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

Facts and Analysis

Medical records, including a medical report dated in December 2012, chronicle a history of left knee pain since 1981 culminating, in February 2008, in a total knee replacement due to degenerative joint disease.  See, e.g., private orthopædic surgeon's December 3, 2012, examination report (located in Washington State Department of Labor And Industries' workplace injury records).  There is, however, not sufficient evidence of any left knee problem during service, nor of arthritis in the year after service; and the Veteran's post-service knee complaints have not been related to service.  Thus, the Board does not find that the Veteran's left knee disorder had its onset during service, within one year of service, or is otherwise related to service.

The issue then, as contended by the Veteran, is whether the Veteran's left knee disorder is secondary to his service-connected right knee disability.

As stated before, during his 2014 Board hearing the Veteran testified that his doctor had told him that his left knee disorder was related to his right knee (see Transcript, p. 7); however, there is no such assertion in the medical evidence of record.  On the contrary, medical records show that the Veteran had several post-service injuries to the left knee, including the aforesaid injury to the knee in 1981 while playing soccer; an injury to the left knee in August 1988 while climbing a pilot house on a ship he was building; and an injury/strain of the left knee during the course of his employment in January 2001 (see Labor And Industries' workplace injury records); and, according to a private orthopedic surgeon, the Veteran's left knee degenerative joint disease "is related on a more probable than not basis to the nature of his work as an electrician."  See April 13, 2009, examination report and opinion, and June 23, 2009 opinion from private orthopædic surgeon (in Labor And Industries' workplace injury records).  This is negative evidence against the claim.  See also March 10, 2008, opinion from Veteran's private primary care provider: "years of union electrician work; major contributor to premature end stage bilateral knee osteoarthritis."  This too is negative evidence against the claim.  

Moreover, the private orthopedic surgeon's opinion is shared by a January 2016 VA examiner, who concluded that "it is more likely that the left knee condition followed a natural progression of osteoarthritis as did the right knee from work as an electrician for many years which requires large amounts of bending, kneeling and weight bearing. The Veteran's left knee also was subjected to various injuries or trauma which contributed to the osteoarthritis."  The Board finds this opinion, which was provided after physical examination of the Veteran and careful review of the claims file, and which is consistent with the opinion from the private orthopedic surgeon, to be highly probative evidence against the claim.  At this point, the weight of the evidence is decidedly against the claim as to a potential relationship between the Veteran's left and right knee disabilities.

In this regard the Board notes that, while the Veteran is competent to state that his doctor told him that his left knee disorder is linked to his service-connected right knee disability, in this case the assertion is mere hearsay, as there is no such declaration/opinion in the claims file.  Without written presentation of this putative opinion the Board cannot adequately assess its weight or speculativeness.  Moreover, the credibility of the statement is impeached as the same doctor did write down an opinion relating the problems to work as an electrician.  It is doubtful that the doctor would have communicated a differing medical opinion verbally compared to what was written down.

The importance of any such favorable opinion was discussed with the Veteran during his September 2014 Board Hearing, and the Veteran was then repeatedly requested to submit the opinion or assist VA in obtaining such pertinent evidence; which he has not done.  See VA's letters to Veteran dated in May and July 2015.  No further action to assist the Veteran with substantiating his claim is needed.  See 38 C.F.R. § 3.159(c)(1)(i) (providing that the claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from non-Federal agency or department custodians); 38 C.F.R. § 3.159(d) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

To the extent that the Veteran's statements are offered as a nexus opinion, that is, an association between his post-service left knee disorder and his service-connected right knee disability, a lay opinion is limited to inferences which are rationally based on a claimant's perception and does not require specialized knowledge; and no factual foundation has been established to show that the Veteran is qualified through specialized knowledge, education, training, or experience to offer a medical opinion.  The Board therefore finds that the Veteran's opinion as to an association between his left and right knee disorders is beyond the Veteran's lay capacity and is of no probative weight.

The weight of the evidence is thus against the claim.  Service connection for a left knee disorder, to include as secondary to service-connected right knee disability, is therefore not warranted and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  
ORDER

Service connection for a left knee disorder, to include as secondary to the Veteran's service-connected right knee disability, is denied.


REMAND

Pursuant to the Board's November 2014 remand, the Veteran was afforded a VA knee examination in January 2016.  However, that examination was not wholly adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).  A new examination is therefore needed.  

The appeal for a TDIU, which is intertwined with the rating of the Veteran's service-connected right knee disability, is also remanded.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a new VA examination to ascertain the severity of his service-connected right knee disability.  The examiner must discuss the Veteran's current complaints and symptoms with the Veteran and document said in the examination report.  The claims file should also be reviewed by the examiner.  

All indicated tests (including x-ray and/or other appropriate radiology testing, and range of motion testing) should be done, and all findings reported in detail.  The examiner is specifically asked to advise as follows:

a. Report active and passive range of motion findings for the right knee in both weight-bearing and non-weight-bearing circumstances, and the range of motion of the uninjured joint.  If this testing cannot be done, the examiner should clearly explain why this is so.

b. State whether there is any objective evidence of pain on active and passive range of motion of the right knee, in both weight-bearing and non-weight-bearing circumstances; and, if there is pain on motion, identify the specific excursion(s) of motion accompanied by pain (in degrees); the point in range of motion testing when pain begins and ends (in degrees); and the point at which pain begins and ends after repetitive motion, in degrees.

c. State whether there is any incoordination, weakened movement and excess fatigability on use of the right knee, in both weight-bearing and non-weight-bearing circumstances; and, if feasible, assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion lost;

d. State whether there would be additional limits on functional ability after repeated use or during flare-ups (if the Veteran describes flare-ups) of the right knee, in both weight-bearing and non-weight-bearing circumstances; and, to the extent possible, provide an assessment of the functional impairment after repeated use or during flare-ups in terms of the degree of additional range of motion lost; if feasible; 

e. State whether there is recurrent subluxation or lateral instability on active and passive range of motion of the right knee and, if lateral instability or subluxation is found, state whether it is slight, moderate, or severe; and

f. Comment on the impact of the Veteran's service-connected right knee disability on his occupational functioning.

A complete rationale should be provided for all opinions reached.

2.  After completion of all of the above, readjudicate the appeals for a higher rating for service-connected right knee disability and entitlement to TDIU.  If either claim is not resolved to the Veteran's satisfaction, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


